Citation Nr: 0819064	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of cold 
injury, to include frozen hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for residuals of cold 
injury, to include frozen hands and feet and entitlement to 
an increased disability rating for residuals of a left ankle 
sprain, with degenerative joint disease, evaluated as 20 
percent disabling.  The veteran submitted a notice of 
disagreement later in March 2005 and indicated he only wished 
to appeal the issue of service connection.  Thus, the issue 
of entitlement to an increased disability rating for the left 
ankle is not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Pursuant to a May 2008 motion and the Board's granting 
thereof in June 2008, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  There is no evidence the veteran served in-country in 
Korea during his time in service.

2.  There is no evidence the veteran was treated for cold 
injuries during his time in service.

3.  There is no evidence of current disabilities of the hands 
and feet due to cold injury.



CONCLUSION OF LAW

Residuals of cold injury, to include frozen hands and feet, 
were not incurred in or aggravated by active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions for the first three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The December 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran's VA treatment records reflect comprehensive 
treatment of the veteran's multiple medical issues.  There is 
no indication that the veteran has disabilities that are the 
result of cold injury.  The Board notes that the veteran has 
complained of left foot pain; however, he is already 
compensated for this pain as part of his service-connected 
residuals of a left ankle sprain.  As these examinations are 
current, thorough and focus on the affected areas, the Board 
finds that the preponderance of the medical evidence is 
against current diagnoses of the claimed cold injury 
residuals.  An examination is not required.  See McLendon, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from 
disabilities that are the result of cold injury during his 
time in service.  Specifically, the veteran has stated that 
he fought in the Chosin Reservoir Campaign in Korea, after 
which he was admitted for lengthy treatment of cold injuries.  
He has also stated that he suffered from cold injuries during 
his service in Japan.  He alleges that he currently suffers 
from the residuals of these injuries.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service treatment and personnel 
records does not reveal that the veteran served in Korea, nor 
was he treated for cold injuries during service.  The Board 
notes that while the veteran has alleged that he served and 
was injured during the Chosin Reservoir Campaign in Korea, 
the veteran did not enter into active duty service until 
August 1951.  The Chosin Reservoir Campaign was waged from 
October 1950 to December 1950.  Thus, this claim is not 
credible.  The veteran did serve in Japan during his time in 
service; however, there is no evidence that the veteran 
suffered from cold injuries during the time he was stationed 
there.  There is evidence the veteran was hospitalized for 
treatment of a left ankle injury, but this is the subject of 
the veteran's award of service connection for a left ankle 
disability.  Thus, as there is no evidence of cold injury 
during service, the veteran's claim does not meet element (2) 
of Hickson.

Review of the veteran's current treatment records does not 
indicate the veteran has been diagnosed with disabilities of 
the hands and feet that are the result of cold injury in 
service.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of diagnosed hand and foot disabilities, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Thus, the veteran's claim does not 
meet element (1) of Hickson.  The veteran's current treatment 
records do not present a medical nexus for any disability and 
the veteran's time in service, thus failing element (3) of 
Hickson.

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that he currently suffers from 
residuals of cold injury that are the result of service.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his current disabilities.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, the service 
treatment records do not reveal any treatment for cold 
injuries, the veteran has not been diagnosed with current 
disabilities that are the result of cold injuries in service 
and no nexus opinion has been provided.  A reasonable doubt 
does not exist regarding the veteran's claim that he 
currently suffers from disabilities that are the result of 
cold injuries in service.  There is not an approximate 
balance of evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the residuals of cold 
injury, to include frozen hands and feet, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


